Citation Nr: 0600658	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-38 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to accrued benefits based on a claim seeking 
restoration of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The veteran had active service from October 1942 to March 
1947.  He died in July 1990, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the 
appellant's claim for accrued benefits.  In December 2005, 
the Board granted a motion to advance the case on the Board's 
docket due to the appellant's advanced age.


FINDINGS OF FACT

1.  A claim for the restoration of TDIU was pending at the 
time of the veteran's death; a claim for accrued benefits was 
received within one year after his death.

2.  Prior to his death, the veteran's service-connected 
anxiety reaction, sinusitis and residuals of right inguinal 
herniorrhaphy, rated 50 percent, combined, from May [redacted]
1981, did not preclude him from engaging in, or pursuing, 
substantially gainful employment.


CONCLUSION OF LAW

Restoration of the veteran's TDIU rating was not warranted, 
and the criteria for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 3.343, 3.344 
(1980), 3.1000, 4.16, 4.19 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The appellant was provided VCAA notice in a November 2005 
Statement of the Case (SOC).  Although the appellant was 
provided full notice/information subsequent to the 
determination on appeal, she is not prejudiced by any notice 
timing defect.  She was notified (in the November 2005 SOC) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  Specifically, the November 
2005 SOC informed her of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate her claim.  The appellant has had ample 
opportunity to respond.  Consequently, she is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the November 2005 SOC informed 
the appellant of what the evidence showed and why the claim 
was denied.  She was advised that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  She was also advised 
of what the evidence must show to substantiate her claim, and 
what information or evidence VA needed from her.  Everything 
submitted to date has been accepted for the record and 
considered.  

The appellant has not identified any pertinent evidence that 
remains outstanding.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

VA's duties to notify and assist are met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review of the merits of the claim at this time.  Mayfield, 
supra.  Accordingly, the Board will address the merits of the 
claim. 

Accrued Benefits

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.]  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the veteran and pursue his claim after his 
death.")

Therefore, the Board's primary analysis must be one that 
considers the underlying claim-in this case, the claim for 
restoration of a TDIU.  However, the evidence to be 
considered must have been constructively in the veteran's 
file at the time of his death.  38 C.F.R. § 3.1000.  

TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is 
only one such disability, it must be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Under the Schedule for Rating Disabilities, 38 C.F.R. § 
4.132, Diagnostic Code (Code) 9400 (1980), anxiety neurosis, 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability warrant a noncompensable rating.  
Psychoneurotic symptoms with emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment warrants a 10 percent evaluation.  
Definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment warrants a 30 
percent evaluation.  Where the ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in severe industrial impairment, 
a 50 percent evaluation is warranted.  A 70 percent 
evaluation is warranted for psychoneurotic symptoms when the 
ability to establish and maintain effective or favorable 
relationships with people is seriously impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment.  Finally, a 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9400 (1980).  The 
severity of the disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.

At the time of the veteran's reduction in 1981, as now, 38 
C.F.R. § 3.343(c) provided: 

In reducing a rating of 100 percent 
service-connected disability based on 
individual  unemployability, the 
provisions of § 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence.  38 C.F.R. 
§ 3.343(c) (1980).

In addition, 38 C.F.R. § 3.105(e) set forth procedural 
requirements and various specific steps to be followed before 
reducing a disability rating.  Specifically, when reduction 
in the evaluation of a service-connected disability is 
contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e). 

Where a rating was continued for more than five years on the 
same level, as in this case, additional regulatory provisions 
must be taken into consideration prior to reducing a 
disability evaluation.  38 C.F.R. § 3.344.  In addition, 38 
C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, 38 C.F.R. § 3.344(c) further specifies that the 
above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and do not apply to disabilities which have not become 
stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344(c).

In the case at hand, an August 1949 rating decision (in 
pertinent part) granted service connection for sinusitis, 
psychoneurosis and residuals of herniotomy, each rated 
noncompensable.  A June 1959 rating decision granted an 
increased 30 percent rating for the veteran's psychiatric 
disability, recharacterized as anxiety reaction.  A July 1963 
rating decision further increased the rating for the anxiety 
reaction to 50 percent.  

In November 1975, the veteran underwent a VA psychiatric 
examination.  He reported that he was unable to sleep at 
night.  If he tried to do anything during the day, he became 
weak and exhausted.  His private physician had indicated that 
his anxiety disorder aggravated his hypertension.  He 
reported that he was extremely irritable and hard to live 
with, and often flew off the handle at his wife.  On mental 
status evaluation, thought content revealed marked somatic 
preoccupation, anxiety, sleep disturbance, and 
psychophysiological reactions in several systems.  The 
overall picture was compatible with a chronic anxiety with 
marked tendency to somatize.  The diagnosis was moderate 
chronic anxiety reaction with marked somatization.  The 
examiner noted that the veteran was moderately incapacitated 
for employment and mildly to moderately incapacitated for 
social adaptation.

A December 1975 rating decision increased the rating for the 
veteran's anxiety reaction  to 70 percent, and awarded a 
TDIU, based solely on the veteran's inability to work because 
of his psychiatric disability, effective February [redacted]
1975.

On January [redacted]1981 VA psychiatric examination, the veteran 
complained of getting upset and irritated easily.  He denied 
getting violent.  He indicated that he had never been 
hospitalized for psychiatric reasons.  He slept well.  He 
complained of suffering from very bad depression, but the 
examiner did not agree after questioning him about the 
details.  The examiner found that the veteran had brief 
transient periods of feeling low, but no significant lasting 
depression.  The veteran reported that he lived with his wife 
who he married in 1942; their relationship was described as 
good.  The veteran also reported that he last worked in 1975, 
when he started receiving unemployability benefits.  He 
stated that he was unable to work because he "d[idn]'t even 
feel like working."  He stated that he had daily headaches, 
had lost strength in his hands, and needed heart medication; 
because of these physical problems, he felt that he would 
have a hard time finding a job.  In addition, he reported 
that he spent much of his time practicing music with his son 
and giving concerts at nursing homes on an average of 4-5 
evenings per week.  Other hobbies included fishing and 
working on his car.  Upon examination, the veteran's thought 
processes were intact and revealed no evidence of a psychotic 
process.  The veteran tended to dramatize problems to the 
point of exaggerating them.  The examiner opined that the 
veteran seemed to have no significant psychiatric distress, 
even though he claimed to be nervous and irritable.  The 
examiner further opined that the veteran's functional level 
seemed to be fairly good.  The diagnosis was mild to moderate 
chronic anxiety reaction.  The examiner stated that the 
veteran's psychiatric incapacitation was no more than 
moderate. 

By rating decision in February 1981, the RO reduced the 
rating for the veteran's psychiatric disability to 50 
percent, effective May [redacted]

 1981, and also terminated the TDIU 
rating, effective from that date.  The veteran appealed the 
February 1981 rating decision, requesting reinstatement of a 
total rating.  

A June 1981 SOC denied restoration of TDIU.

In July 1981, to support his contentions, the veteran 
submitted statements from neighbors and friends.  These 
neighbors and friends maintained that the veteran was not 
capable of keeping a job because of his various disabilities, 
including high blood pressure, psychiatric symptoms, heart 
problems and breathing problems.  

In August 1981, the veteran submitted VA treatment records 
which note that he was seen with heart problems in January 
1981.

The veteran died in July 1990.

The Board notes that the RO failed to issue a Supplemental 
SOC (SSOC) in response to the evidence received following the 
issuance of the June 1981 SOC.  [While the heart treatment 
records were not relevant to the TDIU restoration claim 
(because cardiac disability was not service connected), the 
lay statements address whether the veteran was unemployable 
due to service connected disability, and required response 
via SSOC.]  Therefore, the veteran had a pending appeal at 
the time of his death. 

The Board also notes that the appellant filed a timely claim 
for accrued benefits, i.e., she filed her claim in July 1990, 
within one year of the veteran's death.  See 38 C.F.R. § 
3.1000(c).  

After reviewing the evidence of record, the Board agrees with 
the RO's determination that a reduction in the rating of the 
veteran's service-connected anxiety to 50 percent and 
termination of TDIU benefits were warranted.  In addition, 
the record reflects that the RO complied with the due process 
requirements for reducing the evaluation and terminating the 
TDIU benefits.

The Board finds that the medical evidence upon which the 
rating was reduced established that the veteran's service-
connected anxiety disorder had improved to the extent that it 
was no longer 70 percent disabling.  See 38 C.F.R. § 4.132, 
Code 9400 (1980).  When the RO originally granted the 70 
percent rating for the veteran's psychiatric disability, the 
increase was based on a November 1975 VA examination report 
showing the veteran's complaints of an inability to sleep, 
inability to function during the day and marked somatic 
complaints, as well as findings of chronic anxiety with 
marked tendency to somatize and numerous psychophysiological 
reactions in several systems.  On subsequent VA examination 
in January 1981, the veteran reported no problems sleeping.  
He indicated that he gave musical performances at nursing 
homes 4-5 times per week.  In addition, he was able to spend 
time working on his car and fishing.  The examiner felt that 
the veteran was in no significant psychiatric distress, his 
functional level appeared fairly good, and he tended to 
exaggerate his symptoms.  Therefore, improvement was shown, 
and the reduction in the rating to 50 percent was proper.  
See 38 C.F.R. § 3.344(c).

Because the  combined rating for the veteran's service 
connected disabilities at the time of his death was 50 
percent, he did not meet the schedular rating requirements 
for TDIU benefits.  38 C.F.R. § 4.16(a).  Furthermore, 
governing regulation (38 C.F.R. § 3.343(c)) at the time (as 
now) provided that in a case involving a reduction of a TDIU 
rating there must be clear and convincing evidence of actual 
employability.  In this regard, it is noteworthy that the 
January 1981 VA examiner noted that the veteran, while not 
currently working was functioning at a level entirely 
consistent with employment, spending many hours daily 
practicing music with his son, giving concerts at nursing 
homes on an average of 4-5 evenings per week, and spending 
additional time fishing and working on his car.  As to the 
reasons he gave the examiner for not being employed, the 
veteran discussed many factors, including "my hands are not 
as strong", "I can't live without my heart medications", 
"there's nobody would give me a job", "I don't even feel 
like working".  The examiner opined that the veteran's 
psychiatric incapacitation was no more than moderate.  
Disregarding the factors not for consideration, i.e., the 
impact of the veteran's nonservice-connected cardiac 
disability on his employability, the Board finds that the 
disability picture presented is clear and convincing evidence 
of employability.

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration, but finds no unusual or 
exceptional circumstances that would justify such referral.  
In sum, this case presents no unusual or exceptional 
circumstances which would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  As was 
noted, the psychiatric incapacitation was not shown to be 
more than moderate, and physical disability which impacted on 
employability was not service connected, and a factor not for 
consideration.

As restoration of TDIU was not warranted, the appellant's 
claim for accrued benefits must be denied.


ORDER

The appeal seeking accrued benefits based on a claim seeking 
restoration of TDIU is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


